DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on May 12, 2021.  Claims 2-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Concerning claim 2, lines 13-14 of the claim recite the limitation of “the release material”.  There is a lack of antecedent basis for this limitation in the claims, therein making the scope of the claim indefinite.  For the purposes of compact prosecution, “the release material” will be interpreted as “the restraining element”.
Concerning claims 6, 8, 16, and 18, lines 6-7 of claims 6 and 16 and line 3 of claims 8 and 18, lines 6 recite the limitation of “the fluid path”.  The limitation of “the fluid path” is recited in claim 2 in relation to the release channel, but there is a lack of antecedent basis for a fluid path in relation to the first opening and the second opening of the fill valve, making the scope of the claims indefinite as to what this particular recitation of “the fluid path” is intended to refer to.
Claims 3-11, 17, 20, and 21 are further rejected for being dependent upon an indefinite claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (US 2010/0137897, hereinafter Brister).
Concerning claim 2, the Brister et al. prior art reference teaches a medical device for use with a fluid filler material and for occupying a space within a patient’s body (Figures 1AB, 11AB, 16-17), the medical device comprising: a device body (Figure 1A; 10) having an interior reservoir ([¶ 0164]), the device body having a deployment profile (Figure 2A; 10 | [¶ 0156]) and expandable to an active profile upon receiving the fluid filler material within the interior reservoir ([¶ 0106-0105]); a fill valve configured to deliver the fluid filler material into the interior reservoir ([¶ 0108]); and a release channel providing a fluid path between an exterior of the device body and the interior reservoir (Figures 16AB; release channel defined by channel filled by biodegradable head 202); an energy storage element coupled to the release channel (Figure 17A; 210); a restraining element that closes the release channel and compresses the energy storage element (Figure 17A; outer portion of head 214 links the ends of tension element 210 via degradable link 212, therein compressing the storage element, wherein the outer portion of head 214 plugs the release channel), such that the restraining element temporarily fluidly constrains the release channel closed to prevent fluid transfer between the exterior of the device body and the reservoir until a structural integrity of the restraining element is reduced to unseal the release channel and cause expansion of the energy storage element to assist in opening the release channel ([¶ 0139], plug elements defined as the restraining element 214 plug the release channel to constrain the release channel preventing fluid transfer, until the degradable link of the plug 214 defined as a portion of the restraining element reduces in structural integrity, thus causing expansion of the spring 210 which releases the plug parts, therein allowing fluid to escape through the release channel).
Although this specific embodiment of the deflation subcomponent of the device which includes the plug element and tension element does not specifically teach the fluid filler material reducing a structural integrity, but instead suggests the head is degraded by the contents of the stomach ([¶ 0138]), the Brister reference additionally teaches that deflation of the balloon may be achieved by either the external gastric environment or via the environment within the lumen of the inflated balloon ([¶ 0234]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of the Brister reference which includes the plug elements to degrade based on the environment within the lumen of the inflated balloon as opposed to the contents of the stomach, effectively reversing the positioning of the outer and inner parts of the head such that the inner portion includes the degradable link which degrades via the environment within the lumen of the inflated balloon given the Brister has offered the two degradation methods as obvious alternatives ([¶ 0234]), essentially defining a simple substitution of one known degradation method (degradation via the gastric environment) for another known degradation method (degradation via the environment of the balloon) which would yield the predictable result of effectively performing in the same manner with more control of the deflation by the user.
Concerning claim 3, the Brister reference teaches the medical device of claim 2, wherein the fluid filler material may include an addition of excess water to create a more humid environment to affect the degradation of the restraining element ([¶ 0240]).
Concerning claim 4, the Brister reference teaches the medical device of claim 2, wherein the inner portion of the head, which is interpreted as the restraining element and modified to be degraded by the environment within the lumen of the balloon, is physically separated from fluids within the patient’s body, wherein the restraining element is within the interior reservoir ([¶ 0137]).
Concerning claim 9, the Brister reference teaches the medical device of claim 2, wherein the fluid filler material is capable of expanding within the interior reservoir depending on the fluid filler material used (the fluid filler material is not positively recited) and increase pressure against the fill valve when expanded (the valve may be positioned within the reservoir of the balloon [¶ 0215], wherein depending on the fluid filler used, may increase pressure against said fill valve).
Claim(s) 6-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (US 2010/0137897, hereinafter Brister) in view of Ross et al. (US 4,253,201, hereinafter Ross) and Eskaros et al. (US 2009/0259246, hereinafter Eskaros).
Concerning claim 6, the Brister reference teaches the medical device of claim 2, but does not specifically teach a structure of the fill valve including a first layer and a second layer.
However, the Ross reference teaches a medical device for occupying a space within a patient’s body (Figures 1-2; 10), the medical device including a device body (Figure 1; 11) and a fill valve (Figure 2; 12), wherein the fill valve comprises a first layer (Figure 3; 16, outer wall = first layer) and a second layer (Figure 3; 15, inner wall = second layer), wherein the first layer comprises a first opening and the second layer comprises a second opening (Column 3, Lines 38-51; the layers will have first and second openings once the first and second layers are pierced by a needle), wherein the fill valve comprises a flow control material between the first layer and the second layer (Figure 3; 17), wherein the flow control material is impermeable to fluid (Column 2, Lines 42-49), and wherein the fill valve has a first configuration wherein a fluid path between the first opening and the second opening is configured for access to an interior of the interior reservoir by a catheter (Column 2, Lines 42-49, first configuration = needle is inserted), wherein the fill valve has a second configuration wherein the fluid path is blocked by the flow control material (Column 2, Lines 42-49, second configuration = needle is removed and openings are sealed by gel).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace of the fill valve of the Brister reference with the fill valve of the Ross reference as a simple substitution of one known self-sealing fill valve (the fill valve of Brister) for another known fill valve (the double layered fill valve of Ross) which would yield the predictable result of performing in effectively the same exact manner.
Although the fill valve of the Ross reference is taught as being attached to an interior of the wall of the medical device, the Eskaros reference also teaches a self-sealing fill valve for a medical device for use with a fluid filler material for occupying a space within a patient’s body, wherein the outer surface of the fill valve is positioned outside of a surface of the device, and an inside surface of the fill valve is positioned inside of the surface of the device (Figure 8A; 30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the self-sealing valve of the Ross reference be attached to the medical device of the Brister reference in such a way that the first layer is outside of a surface of the device and the second layer is inside of a surface of the device as in the Eskaros reference as a simple substitution of one known method of positioning a fill valve on a fillable medical device (attachment of the fill valve to an interior surface) for another known method of positioning a fill valve on a fillable medical device (attachment of the fill valve such that an outer portion of the fill valve is positioned outside of the surface of the device and an inner portion of the fill valve is positioned inside of the surface of the device), which would yield the predictable result of performing in effectively the same exact manner.
Concerning claim 7, the combination of the Brister, Ross, and Eskaros references as discussed above teaches the medical device of claim 6, wherein the Ross reference further teaches a first region of the flow control material being attached to the first layer, wherein a second region of the flow control material is attached to the second layer (Figure 3; 17, silicone gel exists within space between first and second layers, contacting both layers).
Concerning claim 8, the combination of the Brister, Ross, and Eskaros references as discussed above teaches the medical device of claim 7, wherein in the first configuration the medical device has no internal pressure (because no fluid has been introduced) such that the first layer and the second layer are separated to form part of the fluid path (layers are separated by self-sealing gel), wherein in the second configuration the medical device has an internal pressure such that the first layer and the second layer are juxtaposed to block the fluid path (in second configuration, the layers are next to each other and the gel has filled the openings, therein blocking the fluid path).
Concerning claim 10, the combination of the Brister, Ross, and Eskaros references as discussed above teaches the medical device of claim 6, wherein the Ross reference teaches that the first and second layer may be formed of a mesh (Column 2, Line 64 – Column 3, Line 9), which is partially permeable given a mesh includes pores.
Concerning claim 11, the combination of the Brister, Ross, and Eskaros references as discussed above teaches the medical device of claim 6, wherein the Ross reference teaches the first and second layers are permeable to fluid material that is smaller than the pores of the mesh and impermeable to solid objects that are larger than the size of the pores.

Allowable Subject Matter
Claims 12-15 and 19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Pakiam reference (US 4636213) teaches a device for occupying space in a stomach including self-sealing valve including layers and a mesh (Figure 2; 24); the Sogin reference (US 2007/0207199) teaches a device for occupying a space in a stomach including a fill valve including layers (Figure 5; 240); and the Lesh reference (US 2009/0048684) teaches a prosthesis for occupying a space, wherein the device includes a release channel including a restraining member (Figure 21G; 503).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/15/2022